EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael R. Nye on 10/28/2021.

The application has been amended as follows: 

The following listing of claims replaces previous listings of claims:
1.	(Cancelled)
2.	(Currently amended) The method of claim 13, wherein the global planner continuously determines the [[new ]]target path.
3.	(Currently amended) The method of claim 13, wherein the global planner comprises a deterministic planner.
4.	(Currently amended) The method of claim 13, wherein the global planner inquires a result of the local planner during re-planning and takes the result into account when determining the [[new ]]target path.
5.	(Currently amended) The method of claim 13, wherein the local planner is based on model predictive control (MPC) and the determination of the movement is based on optimization by solving a dynamic optimization problem.
of claim 5, wherein the dynamic optimization problem comprises a cost function that weights a deviation of the first manipulator from the target path and a deviation of a current path parameter from a target parameter specified by the target path.
7.	(Currently amended) The method of claim 6, wherein the dynamic optimization problem further comprises path dynamics and path input constraints.
8.	(Currently amended) The method of claim 5, wherein the dynamic optimization problem further comprises at least one inequality constraint for a distance to collisions.
9.	(Cancelled)
10.	(Currently amended) A method for collision-free motion planning of a first manipulator from a starting point to a destination point, the method comprising:
repeatedly determining a target path of the first manipulator to the destination point with a global planner;
continuously determining a movement of the first manipulator with a local planner based on a current target path of the global planner; and
performing the movement by the first manipulator in parallel with the determination by the global planner and the local planner,
wherein [[the ]]execution of the determination by the global planner is adjustable via a defined condition, and
wherein an unconditional execution, no execution, or conditional execution of the determination by the global planner can be set via the defined condition.
11.	(Currently amended) The method of claim 10, wherein the conditional execution depends on: 
whether at least one of a determined target path and a determined movement is valid in a defined planning horizon and 

12.	(Currently amended) The method of claim 10, wherein moving the first manipulator is paused in response to failure of planning by the global planner.
13.	(Previously presented) A method for collision-free motion planning of a first manipulator from a starting point to a destination point, the method comprising:
repeatedly determining a target path of the first manipulator to the destination point with a global planner;
continuously determining a movement of the first manipulator with a local planner based on a current target path of the global planner; and
performing the movement by the first manipulator in parallel with the determination by the global planner and the local planner,
wherein, in response to failure of planning by the global planner, moving the first manipulator is continued exclusively based on the local planner.
14.	(Currently amended) The method of claim 13, wherein at least one of the global planner and the local planner are used to perform at least one of:
partially predicting a movement of an obstacle and 
artificially enlarging a representation of an obstacle.
15.	(Currently amended) The method of claim 13, further comprising additional motion planning for at least a second manipulator, wherein the additional motion planning is carried out in parallel and coordinated with the collision-free motion planning of the first manipulator.

a manipulator; and 
a control unit configured to:
implement a global planner and a local planner,
repeatedly determine a target path of the manipulator from a starting point to a destination point with the global planner,
continuously determine a movement of the manipulator with the local planner based on a current target path of the global planner,
actuate the movement by the manipulator in parallel with the determination by the global planner and the local planner; and
in response to failure of planning by the global planner, continue actuating the movement of the manipulator exclusively based on the local planner.
17.	(Currently amended) The method of claim 3, wherein the deterministic planner is based on a dynamic roadmap (DRM).
18.	(Currently amended) The method of claim 7, wherein the path dynamics are based on the target path of the global planner.
19.	(Currently amended) The method of claim 13, wherein the determining the [[new ]]target path with the global planner is performed continuously, repeating at a rate that is at least one order of magnitude slower than a rate at which the continuously determining with the local planner is repeated. 
20.	(New) The robotics control apparatus of claim 16, wherein:
execution of the determination by the global planner is adjustable via a defined condition and
an unconditional execution, no execution, or conditional execution of the determination by the global planner can be set via the defined condition.

whether at least one of a determined target path and a determined movement is valid in a defined planning horizon and 
whether a distance between a current state and a target state has been reduced during a last determination cycle of the local planner.

[AltContent: textbox ()]22.	(New) The robotics control apparatus of claim 16, wherein the control unit is configured to determine the target path with the global planner continuously, repeating at a rate that is at least one order of magnitude slower than a rate at which the movement is determined with the local planner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SPENCER D PATTON/Primary Examiner, Art Unit 3664